In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo
                              ________________________

                                   No. 07-21-00057-CV
                               ________________________

                            JESSICA E. SEARSY, APPELLANT

                                             V.

                               CODY FULLER, APPELLEE


                      On Appeal from the County Court at Law Number 1
                                   Lubbock County, Texas
              Trial Court No. 2015-515,136; Honorable Mark J. Hocker, Presiding


                                     September 9, 2021

                             MEMORANDUM OPINION
                        Before PIRTLE and PARKER and DOSS, JJ.


       Appellant, Jessica E. Searsy, appeals from the trial court’s Final Orders in Suit to

Modify Parent-Child Relationship. Searsy’s brief was originally due August 12, 2021, but

was not filed. By letter of August 19, 2021, we notified Searsy that the appeal was subject

to dismissal for want of prosecution, without further notice, if a brief was not received by

August 30. To date, Searsy has not filed a brief or had any further communication with

this court.
       Accordingly, we dismiss her appeal for want of prosecution. See TEX. R. APP. P.

38.8(a)(1), 42.3(b).


                                              Per Curiam




                                          2